Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed March 25, 2022, amending claims 22, 27-28, 31, 34, and 39-40. Adding new claims 41-43. 


Response to Amendment	
The previously pending rejection under 35 USC 103, will be withdrawn for the reason found in the “Reason for Allowance ” section found below. 

The previously pending rejection under 35 USC 101, will be withdrawn for the reason found in the “Reason for Allowance ” section found below.


Response to Arguments
Applicant's arguments, pages 9-13 of the remark, filed March 25, 2022, have been fully considered and are persuasive. The 35 U.S.C. 101 rejection have been withdrawn. 
Applicant's arguments, page 9 of the remark, filed March 25, 2022, have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection have been withdrawn. 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given in a telephone call with Kyle Bryan (Reg. No. 61,992), and an email received from the Applicant’s Representative on 25 April, 2022. 
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listing, of claims in the application: 
LISTING OF THE CLAIMS
AMENDMENTS TO THE CLAIMS
Claims: 
1-21. (Cancelled)
22. 	(Currently Amended) A method of managing a technical installation, the method comprising:
receiving, by a processing unit, sensor data associated with at least one portion of the technical installation, from one or more sensors in the technical installation;
detecting, by the processing unit, an event associated with the at least one portion of the technical installation based on the sensor data associated with the at least one portion of the technical installation, wherein a unit in the at least one portion of the technical installation is malfunctioning;
rendering and displaying, by the processing unit, a representative holographic view of the at least one portion of the technical installation on at least one wearable device,  wherein the representative holographic view of the technical installation is rendered as a multi-dimensional augmented reality view, wherein the representative holographic view of the technical installation highlights the portion of the technical installation where the event is detected, wherein the representative holographic view displays information comprising one or more parameters associated with a function of the at least one portion of the technical installation, wherein information related to the malfunctioning unit is overlaid on the representative holographic view;
generating, by the processing unit, a predictive time series analysis of the sensor data associated with the detected event; 
determining, by the processing unit, an anomaly associated with the detected event in the at least one portion of the technical installation based on the predictive time series analysis of the received sensor data; 
identifying, by the processing unit, from an event log, one or more mitigation actions previously used for addressing an event which is similar to the detected event, in the same or a different technical installation; 
generating, by the processing unit, a set of predictive time series data for each of the identified one or more mitigation actions;
generating, by the processing unit, an optimal mitigation action for resolving the detected anomaly associated with the at least one portion of the technical installation based on an analysis of the generated set of predictive time series data generated for each of the identified one or more mitigation actions; 
implementing the optimal mitigation action to resolve the anomaly in at least the portion of the technical installation; and
displaying, by the processing unit, the predictive time series analysis in conjunction with the representative holographic view of the at least one portion of the technical installation.

23. 	(Previously presented) The method of claim 22, wherein detecting the event in the portion of the technical installation comprises:
analyzing the sensor data associated with the at least one portion of the technical installation; and
detecting the event associated with the portion of the technical installation based on the analyzed sensor data.

24.	 (Previously Presented) The method of claim 23, wherein generating the predictive time series analysis of the sensor data comprises:
identifying one or more parameters associated with a function of at least the portion of the technical installation;
identifying a threshold value for each of the one or more parameters; 
receiving realtime values of the one or more parameters associated with the function of at least the portion of the technical installation from the one or more sensor units, wherein the values comprise a time stamp; and
generating the predictive time series analysis associated with the detected event using the received realtime values.

25.	 (Previously Presented) The method of claim 24, wherein generating the predictive time series analysis comprises:
determining one or more probable estimate values of the one or more parameters based on the realtime values received from the one or more sensors; and
distributing the one or more probable estimate values of the one or more parameters at regular intervals of time to generate the predictive time series analysis.

26. (Cancelled) 

27.	 (Currently Amended) The method of claim 22, wherein generating optimal mitigation action to resolve the detected anomaly comprises:
obtaining an event log associated with the technical installation from a technical database;
analyzing the event log corresponding to the at least one portion of the technical installation; and
reconstructing a prior event based on the event log to determine [[the]] a cause of a malfunction in the portion of the technical installation.

28.	 (Currently Amended) The method of claim 27, wherein generating the optimal mitigation action for resolving the detected anomaly further comprises:
determining an outcome of each mitigation action by analyzing the predictive time series analysis data for each of the identified one or more mitigation actions; and
determining the optimal mitigation action with the most appropriate outcome in comparison to the other outcomes of the identified one or more mitigation actions to resolve the anomaly.

29. 	(Previously Presented) The method of claim 27, further comprising
establishing a communication channel to connect the at least one wearable device and other wearable devices of one or more entities associated with the technical installation.

30. 	(Currently Amended) The method of claim 29, further comprising:
identifying an appropriate escalation matrix associated with the detected anomaly, wherein the escalation matrix comprises at least one entity to be reported regarding the detected anomaly;
displaying the mitigation action and a corresponding escalation matrix on the at least one wearable device; and
sharing the mitigation action and the corresponding escalation matrix by the at least one entity to the at least one wearable device of the at least one entity in the escalation matrix over the established communication channel.

31. 	(Currently Amended) The method of claim 22, further comprising setting up a conference session between 

32. 	(Currently Amended) The method of claim 29, further comprising:
sharing the representative view and the predictive time series analysis of the portion of the technical installation with the 
receiving an input from a first entity of the one or more entities through a user interface of the wearable device of the first entity;
transmitting the input provided by the first entity in realtime to the 
receiving an input from a second entity of the one or more entities through the user interface of the wearable device of the second entity in response to the input of the first entity.

33. 	(Previously Presented) The method of claim 22, further comprising generating an alert on the at least one wearable device when the event associated with the portion of the technical installation is detected.

34. 	(Currently Amended) A system comprising:
one or more servers remotely located from a technical installation;
one or more sensors communicatively coupled to the one or more servers; and
one or more wearable devices communicatively coupled to the one or more servers, wherein the one or more servers comprise computer readable instructions, that when executed by the one or more servers cause the one or more servers to:
receive sensor data associated with at least one portion of the technical installation, from one or more sensors in the technical installation, wherein a unit in the at least one portion of the technical installation is malfunctioning;
detect an event associated with at least one portion of the technical installation based on the sensor data associated with the portion of the technical installation;
render a representative holographic view of the portion of the technical installation on the one or more wearable devices, wherein the representative holographic view of the technical installation is rendered as a multi-dimensional augmented reality view, wherein the representative holographic view highlights the portion of the technical installation where the event is detected, wherein information related to the malfunctioning unit is overlaid on the representative holographic view;
generate a predictive time series analysis of the sensor data associated with the detected event; 
detect an anomaly associated with the detected event in the portion of the technical installation based on the predictive time series analysis of the received values; 
identify from an event log, one or more mitigation actions previously used for addressing an event which is similar to the detected event, in the same or a different technical installation; 
generate a set of predictive time series data for each of the identified one or more mitigation actions;
generate an optimal mitigation action for resolving the detected anomaly associated with the portion of the technical installation based on an analysis of the generated set of predictive time series data generated for each of the identified one or more mitigation action; 
execute the optimal mitigation action to resolve the anomaly in at least the portion of the technical installation; and
display the predictive time series analysis in conjunction with the representative holographic view of the at least one portion of the technical installation.

35. 	(Previously presented) The system of claim 34, wherein the instructions to detect the event in the portion of the technical installation cause the one or more servers to:
receive the sensor data associated with the at least one portion of the technical installation from one or more sensor units disposed in the technical installation;
analyze the sensor data associated with the at least one portion of the technical installation; and
detect the event associated with the portion of the technical installation based on the analyzed sensor data.

36. 	(Previously presented) The system of claim 35, wherein the instructions to generate the predictive time series analysis of the sensor data cause the one or more servers to:
identify one or more parameters associated with a function the functioning of at least the portion of the technical installation;
identify a threshold value for each of the one or more parameters; receiving realtime values of the one or more parameters associated with the function functioning of at least the portion of the technical installation from the one or more sensor units, wherein the values comprise a time stamp; and
generate the predictive time series analysis associated with the detected event using the received realtime values.

37. 	(Previously presented) The system of claim 36, wherein the instructions to generate the predictive time series analysis cause the one or more servers to:
determine one or more probable estimate values of the one or more parameters based on the realtime values received from the one or more sensors; and
distribute the one or more probable estimate values of the one or more parameters at regular intervals of time to generate the predictive time series analysis.

38. 	(Cancelled)

39.	 (Currently Amended) The system of claim 34, wherein the instructions to generate the optimal mitigation action to resolve the detected anomaly cause the one or more servers to:
obtain an event log associated with the technical installation from a technical database;
analyze the event log corresponding to the at least one portion of the technical installation; and
reconstruct a prior event based on the event log to determine [[the]] a cause of the malfunction in the portion of the technical installation.

40.	 (Currently Amended) The system of claim 34, wherein the instructions to generate the optimal mitigation action to resolve the detected anomaly further cause the one or more servers to:
obtain a predictive time series analysis data for each of the identified one or more mitigation actions; and
determine an outcome of each mitigation action by analyzing the predictive time series analysis data for each of the identified one or more mitigation actions.
41.	 (Cancelled) 
42.	(Cancelled) 
43.	(Cancelled) 




Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Claims 22-25, 27-37, and 39-40 are allowed because the arguments filed are persuasive, therefore the 101 and the 103 rejections are respectfully withdrawn.  

35 USC 103: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 22-25, 27-37, and 39-40 are allowed.	 

Regarding the 35 USC 101 rejection, The previously pending rejection under 35 USC 101 will be withdrawn in light of the amendments and applicant’s remark (03/25/2022) pages 9-13. The claims are eligible when viewing the claim limitations in combination as the claim is now directed to a solution rooted in technology, Further, a representative holographic view of a portion of the technical installation which rendered as a multi-dimensional augmented reality view, wherein the representative holographic view of the technical installation highlights the portion of the technical installation where the event is detected and displaying information overlaid on the representative holographic view is a meaningful implementation. 

Regarding the 35 USC 103 rejection, Closest prior art to the invention include Natsumeda US 2020/0041988: Display method, display device, and program. Bose et al. US 2015/0170090: optimizing efficiency of an asset and an overall system in a facility. Roulland et al. US 2013/0197899: System and method for contextualizing device operating procedures. Zeh, Alexander DE 102010001776: Method for correction of error arising at technical system, involves assigning successful solution to known error condition when detected error condition does not match with preset error condition. 2017 NEW COMMERCIAL PRODUCTS. (2017). Air Conditioning, Heating & Refrigeration News, 262(5), 9(24). https://dialog.proquest.com/professional/docview/1966456015?accountid=131444 
None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “generating, by the processing unit, a predictive time series analysis of the sensor data associated with the detected event; determining, by the processing unit, an anomaly associated with the detected event in the portion of the technical installation based on the predictive time series analysis of the received sensor data; identifying, by the processing unit, from an event log, one or more mitigation actions previously used for addressing an event which is similar to the detected event, in the same or a different technical installation; generating, by the processing unit, a set of predictive time series data for each of the identified one or more mitigation actions;Application No.: 17/046,443 Reply to Office Action of September 2, 2021 generating, by the processing unit, an optimal mitigation action for resolving the detected anomaly associated with the portion of the technical installation based on an analysis of the generated set of predictive time series data generated for each of the identified one or more mitigation action; executing, by the processing unit, the optimal mitigation action to resolve the anomaly in at least the portion of the technical installation;.” Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624